DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
Applicant argues that Zhang does not discloses “wherein a first duty cycle of said adjusting signal is adjusted in accordance with a duty cycle of said PWM dimming signal that is representative of a dimming depth, and a frequency of said adjusting signal is consistent with a frequency of said PWM dimming signal” Examiner respectfully disagrees
Zhang discloses in paragraph 48 “The pulse width modulation signal provided by the front-end control device is a signal that uses the duty cycle to describe the working state of the load. Taking the LED light string as the load as an example, the controller makes the LED light string brighter based on the increase of the duty cycle of the PWM signal, and dim the LED light string based on the decrease of the duty cycle of the PWM signal,” shows the duty cycle of the adjusting signal is adjusted in accordance with the duty cycle of the PWM dimming signal. 
Zhang discloses in paragraph 50 “During the period when the duty cycle is greater than or equal to the duty cycle threshold, the first control signal is controlled to change with the duty cycle of the PWM signal. For example, please refer to Fig. 2, which shows the first control signal and the second control signal change waveform diagram. As shown in the figure, with the duty cycle threshold Dth as the critical value, during the period when the duty cycle of the PWM 
In response to applicant's argument that the Zhang discloses a control signal with a frequency that is greater than a frequency of a PWM signal on page 5 of the remarks. However the claims uses the term “consistent with” and not the same. Zhang discloses the frequency is  (for example, the frequency of the second control signal is at least 1/Dth times the frequency of the pulse width modulation signal) and therefor there is a relationship between the two frequency and because of the relationship the frequency of the control signal is consistent with the frequency of the PWM signal. 
Alternatively paragraph 50 of Zhang  discloses “As shown in the figure, with the duty cycle threshold Dth as the critical value, during the period when the duty cycle of the PWM signal is less than the duty cycle threshold, the controller is based on the duty cycle of the PWM signal and the first The linear relationship between the duty cycle of the two control signals, the second control signal is output, and the first control signal outputs a constant value, for example, the constant value may be the minimum value of the voltage variation range of the first control signal; During the period when the duty cycle of the signal is greater than the duty cycle threshold, the controller outputs the first control signal based on the linear relationship between the duty cycle of the pulse width modulation signal and the duty cycle of the first control signal, while the second The control signal outputs a constant value.” Zhang when the duty cycle of the PWM is less than the threshold will have the firs duty cycle of the adjusting signal based on the PWM duty cycle and will have the frequency consistent with that of the PWM dimming signal. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN108093534 A).
Regarding claim 1, Zhang discloses in fig. 3-6 a dimming control circuit (24)for a light-emitting diode (LED) driver, the dimming control circuit comprising: a) an adjusting circuit configured to generate an adjusting signal in accordance with a pulse- width modulation (PWM) dimming signal([184][214][255-258]]Fig. 3); and b) wherein a switching state of a power transistor of said LED driver is adjusted in accordance with said adjusting signal and a constant current control signal (control signal control switching device 22 Fig. 6 [327], constant current [231]).
Regarding claim 2, Zhang discloses in fig. 3-6 the dimming control circuit of claim 1, further comprising a constant current control circuit ([231]) configured to generate said constant current control signal based on said PWM dimming signal and a feedback signal representing a load current of said LED driver(sample resistor Rcs Fig. 6 [844]).
Regarding claim 4, Zhang discloses in fig. 3-6 the dimming control circuit of claim 1, wherein: a) said power transistor is controlled by said constant current control signal when said adjusting signal is active; and b) said power transistor is disabled when said adjusting signal is inactive(enable controller 143[434]).
Regarding claim 12, Zhang discloses in fig. 3-6 the dimming control circuit of claim 2, further comprising a logic circuit configured to generate a control signal of said power transistor in said LED driver in accordance with said adjusting signal and said constant current control signal(11, 12,13, 14 Fig. 6)
Regarding claim 13, Zhang discloses in fig. 3-6 the dimming control circuit of claim 2, wherein an operating frequency of said constant current control circuit is correlated with said PWM dimming signal(184]).
Regarding claim 14, Zhang discloses in fig. 3-6 an LED driver, comprising the dimming control circuit of claim 1, and further comprising: a) a rectified circuit configured to receive an alternating current (AC) input voltage, and to generate to a direct current (DC) input voltage(Fig. 6 rectifier unit 20); and b) a power stage circuit configured to receive said DC input voltage, and to generate a load current for driving an LED load.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 -6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN108093534 A) in view of Gritti et al. (US 2016/0172981 A1).
Regarding claim 5, Zhang discloses in fig. 3-6 the dimming control circuit of claim 4, except wherein said adjusting signal is configured to be inactive after a delay time when said PWM dimming signal is inactive.
Gritti discloses an adjusting signal is configured to be inactive after a delay time when said PWM dimming signal is inactive (delay is added [006][0035][0091]).
Before the effective filing date of  the invention it would have been obvious to one of ordinary skill in the art to include a delay as disclosed in Gritti to the system of to prevent improper activation and smoother functioning (Gritti: [0035]). 
Regarding claim 6, Zhang discloses in fig. 3-6 the dimming control circuit of claim 5, wherein said delay time is positively correlated with a duty cycle of said PWM dimming signal(Gritti: [006][0035][0091]).
Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN108093534 A) in view of Balakrishnan et al. (US 2013/0336020A1).
Regarding claim 7, Zhang discloses in fig. 3-6 the dimming control circuit of claim 3, except wherein said first duty cycle is 100%when said first duty cycle is greater than a first threshold.
Balakrishnan discloses where first duty cycle is constant when said first duty cycle is greater than a first threshold ([0043][0057]).
Before the effective filing date of  the invention it would have been obvious to one of ordinary skill in the art to set a constant duty cycle when the duty cycle is greater than a threshold as discloses in Balakrishnan to the system of Zhang to avoid interference. 
Regarding claim 8, Zhang discloses in fig. 3-6 the dimming control circuit of claim 7, wherein said first duty cycle is configured to be varied with said duty cycle of said PWM dimming signal when said first duty cycle is not greater than said first threshold ([184][214]).
Regarding claim 9, Zhang discloses in fig. 3-6 the dimming control circuit of claim 7, except wherein said first threshold is adjusted by adjusting a delay time (Balakrishnan: [0055]).
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.










Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY X YANG/Examiner, Art Unit 2844      

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844